NORTHROP GRUMMAN 2001 LONG-TERM INCENTIVE STOCK PLAN

 

(As Amended September 17, 2003)

 

1. Purpose

 

The purpose of the Northrop Grumman 2001 Long-Term Incentive Stock Plan (the
“Plan”) is to promote the long-term success of Northrop Grumman Corporation (the
“Company”) and to increase stockholder value by providing its officers and
selected employees with incentives to create excellent performance and to
continue service with the Company, its subsidiaries and affiliates. Both by
encouraging such officers and employees to become owners of the common stock of
the Company and by providing actual ownership through Plan awards, it is
intended that Plan participants will view the Company from an ownership
perspective.

 

2. Term

 

The Plan shall become effective upon the approval by the stockholders of the
Company (the “Effective Time”). Unless previously terminated by the Company’s
Board of Directors (the “Board”), the Plan shall terminate at the close of
business on the day before the tenth anniversary of the Board’s approval of the
Plan. After termination of the Plan, no future awards may be granted but
previously granted awards (and the Committee’s (as such term is defined in
Section 3) authority with respect thereto) shall remain outstanding in
accordance with their applicable terms and conditions and the terms and
conditions of the Plan.

 

3. Plan Administration

 

(a) The Plan shall be administered by the Compensation and Management
Development Committee (or its successor) of the Board. Subject to the following
provisions of this Section 3(a), the Compensation and Management Development
Committee (or its successor) may delegate different levels of authority to make
grants under the Plan to different committees, provided that each such committee
consists of one or more members of the Board. With respect to awards intended to
satisfy the requirements for performance-based compensation under Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”), the Plan shall be
administered by a committee consisting of two or more outside directors (as this
requirement is applied under Section 162(m) of the Code). Transactions in or
involving awards intended to be exempt under Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), must be duly and timely
authorized by the Board or a committee of non-employee directors (as this term
is used in or under Rule 16b-3). (The appropriate acting body, be it the
Compensation and Management Development Committee or another duly authorized
committee of directors, is referred to as “Committee”.)

 

(b) The Committee shall have full and exclusive power to interpret the Plan and
to adopt such rules, regulations and guidelines for carrying out the Plan as it
may deem necessary or proper, all of which power shall be executed in the best
interests of the Company and in keeping with the objectives of the Plan. This
power includes, but is not limited to, selecting award

 

1



--------------------------------------------------------------------------------

recipients, establishing all award terms and conditions and adopting
modifications, amendments and procedures, including subplans and the like as may
be necessary to comply with provisions of the laws and applicable regulatory
rulings of countries in which the Company (or its subsidiaries or affiliates, as
applicable) operates in order to assure the viability of awards granted under
the Plan and to enable participants employed in such countries to receive
advantages and benefits under the Plan and such laws and rulings. In no event
other than as contemplated by Section 6, however, shall the Committee or its
designee have the right to cancel or amend outstanding stock options for the
purpose of repricing, replacing or regranting such options with a purchase price
that is less than the purchase price of the original option.

 

(c) In making any determination or in taking or not taking any action under the
Plan, the Committee may obtain and may rely on the advice of experts, including
employees of and professional advisors to the Company. Any action taken by, or
inaction of, the Committee relating to or pursuant to the Plan shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding on all persons.

 

4. Eligibility

 

Any key employee of the Company shall be eligible to receive one or more awards
under the Plan. “Key Employee” shall also include any former key employee of the
Company eligible to receive an assumed or replacement award as contemplated in
Sections 5 and 8. For purposes of this Section 4, “Company” includes any entity
that is directly or indirectly controlled by the Company or any entity in which
the Company has a significant equity interest, as determined by the Committee.

 

5. Shares of Common Stock Subject to the Plan and Grant Limits

 

(a) Subject to Section 6 of the Plan, the aggregate number of additional shares
of common stock of the Company (“Common Stock”) which may be issued or
transferred pursuant to awards under the Plan shall not exceed the sum of: (i)
25,000,000 shares; plus (ii) any shares of Common Stock which as of the
Effective Time are available or become available for issuance under the
Company’s 1993 Long-Term Incentive Plan (the “Prior Plan”) and which are not
thereafter issued; plus (iii) any shares of Common Stock which the Company
repurchases with proceeds received from option exercises. For purposes of the
Plan, (x) any shares of Common Stock which are forfeited back to the Company
under the Plan or the Prior Plan (including, without limitation, any shares
reserved but not actually issued with respect to restricted performance stock
rights granted under the Prior Plan), and (y) any shares which have been
exchanged by a participant as full or partial payment to the Company in
connection with any award under the Plan or the Prior Plan, as well as any
shares exchanged by a Participant or withheld by the Company to satisfy the tax
withholding obligations related to an award under the Plan or the Prior Plan,
shall be available for issuance under the Plan in subsequent periods.

 

(b) In no event, however, shall more than 10,000,000 shares of Common Stock
available for issuance pursuant to the Plan be issued pursuant to stock awards
granted under Section 8(c) of the Plan. The maximum number of shares of Common
Stock that may be

 

2



--------------------------------------------------------------------------------

delivered pursuant to stock options qualified as incentive stock options under
Section 422 of the Code (“ISOs”) is 4,000,000 shares.

 

(c) In instances where a stock appreciation right (“SAR”) or other award is
settled in cash or a form other than shares, the shares that would have been
issued had there been no cash or other settlement shall not be counted against
the shares available for issuance under the Plan. If an SAR or other award that
was granted under the Prior Plan and outstanding at the Effective Time is
settled in cash or a form other than shares, the shares that would have been
issued had there been no cash or other settlement shall, notwithstanding
anything to the contrary in the Prior Plan, not be counted against the shares
available for issuance under the Prior Plan for purposes of determining the
shares available for issuance under the Plan. The payment of cash dividends and
dividend equivalents in conjunction with outstanding awards shall not be counted
against the shares available for issuance under the Plan. Any shares that are
issued by the Company, and any awards that are granted by, or become obligations
of, the Company, through the assumption by the Company or an affiliate of, or in
substitution for, outstanding awards previously granted by an acquired company
(or previously granted by a predecessor employer (or direct or indirect parent
thereof) in the case of persons that become employed by the Company (or a
subsidiary or affiliate) in connection with a business or asset acquisition or
similar transaction) shall not be counted against the shares available for
issuance under the Plan.

 

(d) Any shares issued under the Plan may consist in whole or in part of
authorized and unissued shares or of treasury shares, and no fractional shares
shall be issued under the Plan. Cash may be paid in lieu of any fractional
shares in settlements of awards under the Plan.

 

(e) In no event shall the total number of shares of Common Stock that may be
awarded to any eligible participant during any three year period pursuant to
stock option grants and SAR grants hereunder exceed 900,000 shares. In no event
shall “Performance-Based Awards” under Section 8(c)(ii) (other than stock
options or SARs, and without giving effect to any related dividend equivalents)
that are granted to any eligible participant during any three consecutive years
relate to or provide for payment of more than 300,000 shares of Common Stock.

 

(f) Adjustments to the Plan’s aggregate share limit pursuant to clause (ii),
(iii), (x) and/or (y) of Section 5(a), as well as the provisions of Section
5(c), are subject to any applicable limitations under Section 162(m) of the Code
with respect to awards intended as performance-based compensation thereunder.
The limits set forth in Sections 5(b) and 5(e) shall apply with respect to all
Plan awards regardless of whether the underlying shares are attributable to the
fixed 8,000,000 shares made available for Plan award purposes or shares
available but not issued under the Prior Plan.

 

6. Adjustments and Reorganizations

 

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off, recapitalization or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting shares or share price, the Committee shall make such
proportionate adjustments, if any, as the Committee in its

 

3



--------------------------------------------------------------------------------

discretion may deem appropriate to reflect such change with respect to (i) the
aggregate number and type of shares that may be issued under the Plan; (ii) the
grant limits established under the Plan; (iii) each outstanding award made under
the Plan (including, without limitation, any applicable performance targets or
criteria with respect thereto); and (iv) the exercise price per share for any
outstanding stock options, SARs or similar awards under the Plan. Any adjustment
affecting an award intended as performance-based compensation under Section
162(m) of the Code shall be made consistent with the requirements of Section
162(m).

 

(b) Notwithstanding anything to the contrary in Section 6(a), the provisions of
this Section 6(b) shall apply to an outstanding Plan award if a Change in
Control (as defined in Section 6(e)) occurs. If the Company undergoes a Change
in Control triggered by clause (iii) or (iv) of the definition thereof and the
Company is not the surviving entity and the successor to the Company (if any)
(or a parent thereof) does not agree in writing prior to the occurrence of the
Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control: (i) if the award is a stock
option, it shall vest fully and completely, any and all restrictions on
exercisability or otherwise shall lapse, and it shall be fully exercisable; (ii)
if the award is an SAR, it shall vest fully and completely, any and all
restrictions on such SAR shall lapse, and such SAR shall be converted completely
into cash at a price per share-unit equal to the higher of (x) the highest price
paid for a share of Common Stock, as reported in the New York Stock Exchange
Composite Transactions, during the 120 days prior to and including the date of
the Change in Control, and (y) the highest price paid (on a national stock
exchange or as quoted in the NASDAQ National Market Issues) for a share of stock
of the corporation or other entity with which or into which the Company is
merged, or if such corporation or other entity is not publicly traded, then the
highest price paid on an exchange or as quoted in the NASDAQ National Market
Issues for a share of stock of a publicly traded corporation or other entity
that owns 50% or more (directly or indirectly) of such corporation or other
entity on the date of the Change in Control (subject to adjustment pursuant to
Section 6(a)); and (iii) if such award is an award or grant under Section 8(c)
of the Plan, it shall immediately vest fully and completely, and all
restrictions shall lapse, provided, however, that if the award is
performance-based, the earnout or payout of the award, as applicable, shall be
computed based on the performance terms of the award and based on actual
performance achieved to the date of the Change in Control. No acceleration of
vesting, exercisability and/or payment of an outstanding Plan award shall occur
in connection with a Change in Control if either (i) the Company is the
surviving entity, or (ii) the successor to the Company (if any) (or a parent
thereof) agrees in writing prior to the Change in Control to assume the award;
provided, however, that individual awards may provide for acceleration under
these circumstances as contemplated by Section 6(c) below. Notwithstanding the
foregoing provisions of this Section 6(b), no acceleration of vesting,
exercisability and/or payment of an outstanding Plan award shall occur in
connection with a Change in Control event that would, but for such acceleration,
be accounted for under generally accepted accounting principles in effect on the
date of such Change in Control as a pooling of interests transaction to the
extent that such acceleration would render pooling accounting unavailable with
respect to the transaction. If a stock option or other award is fully vested or
becomes fully vested as provided in this paragraph (or would have become fully
vested but for the pooling provision set forth in the preceding sentence) but is
not exercised or paid prior to a Change in Control triggered by

 

4



--------------------------------------------------------------------------------

clause (iii) or (iv) of the definition thereof and the Company is not the
surviving entity and the successor to the Company (if any) (or a parent thereof)
does not agree in writing prior to the occurrence of the Change in Control to
continue and assume the award following the Change in Control, or if for any
other reason the award would not continue after the Change in Control, then the
Committee may provide for the settlement in cash of the award (such settlement
to be calculated as though the award was paid or exercised simultaneously with
the Change in Control and based upon the then Fair Market Value of a share of
Common Stock and subject, in the case of an SAR or performance-based award, to
the Change in Control payment provisions set forth above). An option or other
award so settled by the Committee shall automatically terminate. If, in such
circumstances, the Committee does not provide for the cash settlement of an
option or other award, then upon the Change in Control such option or award
shall terminate, subject to any provision that has been made by the Committee
through a plan of reorganization or otherwise for the survival, substitution or
exchange of such option or right; provided that the option or award holder shall
be given reasonable notice of such intended termination and, subject to the
pooling provision set forth above, an opportunity to exercise the option or
award (to the extent an award other than an option must be exercised in order
for the participant to realize the intended benefits) prior to or upon the
Change in Control.

 

(c) Notwithstanding the provisions of Section 6(b), awards issued under the Plan
may contain specific provisions regarding the consequences of a Change in
Control and, if contained in an award, those provisions shall be controlling in
the event of any inconsistency. (For example, and without limitation, an award
may provide that (i) acceleration of vesting will occur automatically upon a
Change in Control, or (ii) acceleration will occur in connection with a Change
in Control if the participant is terminated by the Company without cause or the
participant terminates employment for good reason.) The occurrence of a
particular Change in Control under the Plan shall have no affect on any award
granted under the Plan after the date of that Change in Control.

 

(d) The Committee may make adjustments pursuant to Section 6(a) and/or deem an
acceleration of vesting of awards pursuant to Section 6(b) to occur sufficiently
prior to an event if necessary or deemed appropriate to permit the participant
to realize the benefits intended to be conveyed with respect to the shares
underlying the award; provided, however, that, the Committee may reinstate the
original terms of an award if the related event does not actually occur.

 

(e) A “Change in Control” of the Company shall be deemed to have occurred as of
the first day that any one or more of the following conditions shall have been
satisfied:

 

(i) Any Person (other than those Persons in control of the Company as of the
Effective Time, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any affiliate of the Company or
a successor) becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing twenty-five percent (25%) or more of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting

 

5



--------------------------------------------------------------------------------

Securities”); provided, however, that for purposes of this clause (i): (A)
“Person” or “group” shall not include underwriters acquiring newly-issued voting
securities (or securities convertible into voting securities) directly from the
Company with a view towards distribution, (B) creditors of the Company who
become stockholders of the Company in connection with any bankruptcy of the
Company under the laws of the United States shall not, by virtue of such
bankruptcy, be deemed a “group” or a single Person for the purposes of this
clause (i) (provided that any one of such creditors may trigger a Change in
Control pursuant to this clause (i) if such creditor’s ownership of Company
securities equals or exceeds the foregoing threshold), and (C) an acquisition
shall not constitute a Change in Control if made by an entity pursuant to a
transaction that is covered by and does not otherwise constitute a Change in
Control under clause (iii) below;

 

(ii) On any day after the Effective Time (the “Measurement Date”) Continuing
Directors cease for any reason to constitute either: (1) if the Company does not
have a Parent, a majority of the Board; or (2) if the Company has a Parent, a
majority of the Board of Directors of the Controlling Parent. A director is a
“Continuing Director” if he or she either:

 

  (1) was a member of the Board on the applicable Initial Date (an “Initial
Director”); or

 

  (2) was elected to the Board (or the Board of Directors of the Controlling
Parent, as applicable), or was nominated for election by the Company’s or the
Controlling Parent’s stockholders, by a vote of at least two-thirds (2/3) of the
Initial Directors then in office.

 

A member of the Board (or Board of Directors of the Controlling Parent, as
applicable) who was not a director on the applicable Initial Date shall be
deemed to be an Initial Director for purposes of clause (2) above if his or her
election, or nomination for election by the Company’s or the Controlling
Parent’s stockholders, was approved by a vote of at least two-thirds (2/3) of
the Initial Directors (including directors elected after the applicable Initial
Date who are deemed to be Initial Directors by application of this provision)
then in office. “Initial Date” means the later of (1) the Effective Time or (2)
the date that is two (2) years before the Measurement Date.

 

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the Beneficial Owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination Beneficially Own, directly or
indirectly, more than sixty percent (60%) of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting

 

6



--------------------------------------------------------------------------------

securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, is a Parent
of the Company or the successor of the Company) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or a Parent of the Company or any successor of
the Company or any employee benefit plan (or related trust) of the Company or
such entity resulting from such Business Combination or a Parent of the Company
or the successor entity) Beneficially Owns, directly or indirectly, twenty-five
percent (25%) or more of, respectively, the then-outstanding shares of common
stock of the entity resulting from such Business Combination or the combined
voting power of the then-outstanding voting securities of such entity, except to
the extent that the ownership in excess of twenty-five percent (25%) existed
prior to the Business Combination, and (3) a Change in Control is not triggered
pursuant to clause (ii) above with respect to the Company (including any
successor entity) or any Parent of the Company (or the successor entity).

 

(iv) A complete liquidation or dissolution of the Company other than in the
context of a transaction that does not constitute a Change in Control of the
Company under clause (iii) above.

 

Notwithstanding the foregoing, in no event shall a transaction or other event
that occurred prior to the Effective Time constitute a Change in Control.
Notwithstanding anything in clause (iii) above to the contrary, a change in
ownership of the Company resulting from creditors of the Company becoming
stockholders of the Company in connection with any bankruptcy of the Company
under the laws of the United States shall not trigger a Change in Control
pursuant to clause (iii) above.

 

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act. “Controlling Parent” means
the Company’s Parent so long as a majority of the voting stock or voting power
of that Parent is not Beneficially Owned, directly or indirectly through one or
more subsidiaries, by any other Person. In the event that the Company has more
than one “Parent,” then “Controlling Parent” means the Parent of the Company the
majority of the voting stock or voting power of which is not Beneficially Owned,
directly or indirectly through one or more subsidiaries, by any other Person.
“Parent” means an entity that Beneficially Owns a majority of the voting stock
or voting power of the Company, or all or substantially all of the Company’s
assets, directly or indirectly through one or more subsidiaries. “Person” shall
have the meaning ascribed to such term in Section 3(a)(9) of the 1934 Act and
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) thereof.

 

7. Fair Market Value

 

“Fair Market Value” for all purposes under the Plan shall mean the closing price
of a share of Common Stock as reported on the composite tape for securities
listed on the New York

 

7



--------------------------------------------------------------------------------

Stock Exchange (the “Exchange”) for the date in question. If no sales of Common
Stock were made on the Exchange on that date, the closing price of a share of
Common Stock as reported on said composite tape for the preceding day on which
sales of Common Stock were made on the Exchange shall be substituted.

 

8. Awards

 

The Committee shall determine the type or types of award(s) to be made to each
participant. Awards may be granted singly, in combination or in tandem. Awards
also may be made in combination or in tandem with, in replacement of, as
alternatives to, or as the payment form for grants or rights under any other
employee or compensation plan of the Company, including the plan of any acquired
entity. The types of awards that may be granted under the Plan are:

 

(a) Stock Options—A grant of a right to purchase a specified number of shares of
Common Stock during a specified period as determined by the Committee. The
purchase price per share for each option shall be not less than 100% of Fair
Market Value on the date of grant, except that, in the case of a stock option
granted retroactively in tandem with or as a substitution for another award, the
exercise or designated price may be no lower than the Fair Marked Value of a
share on the date such other award was granted. A stock option may be in the
form of an ISO which, in addition to being subject to applicable terms,
conditions and limitations established by the Committee, complies with Section
422 of the Code. If an ISO is granted, the aggregate Fair Market Value
(determined on the date the option is granted) of Common Stock subject to an ISO
granted to a participant by the Committee which first becomes exercisable in any
calendar year shall not exceed $100,000.00 (otherwise, the intended ISO, to the
extent of such excess, shall be rendered a nonqualified stock option). ISOs may
only be granted to key employees of the Company or a subsidiary. The maximum
term of each option (ISO or nonqualified) shall be ten (10) years. The price at
which shares of Common Stock may be purchased under a stock option shall be paid
in full at the time of the exercise in cash or such other method permitted by
the Committee, including (i) tendering (either actually or by attestation)
Common Stock; (ii) surrendering a stock award valued at Fair Market Value on the
date of surrender; (iii) authorizing a third party to sell the shares (or a
sufficient portion thereof) acquired upon exercise of a stock option and
assigning the delivery to the Company of a sufficient amount of the sale
proceeds to pay for all the shares acquired through such exercise; or (iv) any
combination of the above. The Committee may grant stock options that provide for
the award of a new option when the exercise price of the option and/or tax
withholding obligations related to the exercise of the option have been paid by
tendering shares of Common Stock to the Company or by the Company’s reduction of
the number of shares otherwise deliverable to the optionee. Any new option grant
contemplated by the preceding sentence (the re-load grant) would cover the
number of shares tendered by the optionee or withheld by the Company with the
option purchase price set at the then current Fair Market Value and would never
extend beyond the remaining term of the originally exercised option.

 

(b) SARs—A right to receive a payment, in cash and/or Common Stock, equal to the
excess of the Fair Market Value of a specified number of shares of Common Stock
on the date the SAR is exercised over the Fair Market Value on the date the SAR
was granted as set forth in

 

8



--------------------------------------------------------------------------------

the applicable award agreement, except that, in the case of a SAR granted
retroactively in tandem with or as a substitution for another award, the
exercise or designated price may be no lower than the Fair Market Value of a
share on the date such other award was granted. The maximum term of an SAR shall
be ten (10) years.

 

(c) Other Awards—Other awards, granted or denominated in Common Stock or units
of Common Stock, may be granted under the Plan. Awards not granted or
denominated in Common Stock or units of Common Stock (cash awards) also may be
granted consistent with clause (ii) below.

 

(i) All or part of any stock award may be subject to conditions and restrictions
established by the Committee, and set forth in the award agreement, which may
include, but are not limited to, continuous service with the Company (or a
subsidiary or affiliate), achievement of specific business objectives, and other
measurements of individual, business unit or Company performance. Unless the
Committee otherwise provides, awards under this Section 8(c) to employees of the
Company or a subsidiary that are either granted or become vested, exercisable or
payable based on attainment of one or more of the performance goals related to
the business criteria identified below, shall be deemed to be intended as
Performance-Based Awards under Section 8(c)(ii).

 

(ii) Without limiting the generality of the foregoing, and in addition to stock
options and SAR grants, other performance-based awards within the meaning of
Section 162(m) of the Code (“Performance-Based Awards”), whether in the form of
restricted stock, performance stock, phantom stock or other rights, the vesting
of which depends on the absolute or relative performance of the Company on a
consolidated, segment, subsidiary, division, or plant basis with reference to
revenue growth, net earnings (either before or after interest, taxes,
depreciation, amortization and/or Net Pension Income (as defined below)), cash
flow, return on equity or on assets or on net investment, cost containment or
reduction, stock price appreciation, total stockholder return, or EVA (as
defined below) relative to preestablished performance goals, may be granted
under the Plan. The applicable business criteria and the specific performance
goals for Performance-Based Awards must be approved by the Committee in advance
of applicable deadlines under the Code and while the performance relating to
such goals remains substantially uncertain. The applicable performance period
may range from one to ten years. Performance targets shall, to the extent
determined by the Committee to be equitable and appropriate, be adjusted to
mitigate the unbudgeted impact of material, unusual or nonrecurring gains and
losses, accounting charges or other extraordinary events not foreseen at the
time the targets were set. In no event shall share-based Performance-Based
Awards granted to any eligible person under this Plan exceed the limit set forth
in Section 5(e). In no event shall grants to any eligible person under this Plan
of Performance-Based Awards payable only in cash in any calendar year and not
related to shares provide for payment of more than $3,000,000. Except as
otherwise permitted under Section 162(m) of the Code, before any
Performance-Based Award is paid, the Committee must certify that the performance
goal and any other material terms of the Performance-Based Award were in fact
satisfied. The Committee shall have discretion to determine the conditions,
restrictions or other limitations, in accordance with

 

-

 

9



--------------------------------------------------------------------------------

the terms of the Plan and Section 162(m) of the Code, on the payment of
individual Performance Based Awards. The Committee may reserve by express
provision in any award agreement the right to reduce the amount payable in
accordance with any standards or on any other basis (including the Committee’s
discretion), as the Committee may impose. Performance-Based Awards may be
granted only to key employees of the Company or a subsidiary. “EVA” means
operating profit after tax (which means net earnings after tax but before tax
adjusted interest income and expense and goodwill amortization), less a charge
for the use of capital (which is based on average total capital and the weighted
average cost of capital). “Net Pension Income” means any positive difference
between income from employee pension plan investments less the cost of employee
pension benefits for the relevant period of time.

 

9. Dividends and Dividend Equivalents

 

The Committee may provide that any awards under the Plan earn dividends or
dividend equivalents. Such dividends or dividend equivalents may be paid
currently or may be credited to a participant’s account. Any crediting of
dividends or dividend equivalents may be subject to such restrictions and
conditions as the Committee may establish, including reinvestment in additional
shares or share equivalents.

 

10. Deferrals and Settlements

 

Payment of awards may be in the form of cash, Common Stock, other awards or
combinations thereof as the Committee shall determine, and with such
restrictions as it may impose. The Committee may also require or permit
participants to elect to defer the issuance of shares or the settlement of
awards in cash under such rules and procedures as it may establish under the
Plan. It may also provide that deferred settlements include the payment or
crediting of interest on the deferral amounts, or the payment of crediting of
dividend equivalents where the deferral amounts are denominated in shares.

 

11. Transferability and Exercisability

 

Unless otherwise expressly provided in (or pursuant to) this Section 11, by
applicable law or by the award agreement, (i) all awards are non-transferable
and shall not be subject in any manner to sale, transfer, anticipation,
alienation, assignment, pledge, encumbrance or charge; (ii) awards shall be
exercised only by the holder; and (iii) amounts payable or shares issuable
pursuant to an award shall be delivered only to (or for the account of) the
holder. The foregoing exercise and transfer restrictions shall not apply to: (a)
transfers to the Company; (b) the designation of a beneficiary to receive
benefits in the event of the participant’s death or, if the participant has
died, transfers to or exercise by the participant’s beneficiary, or, in the
absence of a validly designated beneficiary, transfers by will or the laws of
descent and distribution; (c) transfers pursuant to a qualified domestic
relations order (as defined in the Code) (in the case of ISOs, to the extent
such transfers are permitted by the Code); (d) if the participant has suffered a
disability, permitted transfers to or exercises on behalf of the holder by his
or her legal representative; or (e) the authorization by the Committee of
“cashless exercise” procedures. The Committee by express provision in the award
or an amendment thereto may permit an award

 

10



--------------------------------------------------------------------------------

(other than an ISO) to be transferred to, exercised by and paid to certain
persons or entities related to the participant, including but not limited to
members of the participant’s family, charitable institutions, or trusts or other
entities whose beneficiaries or beneficial owners are members of the
participant’s family and/or charitable institutions, or to such other persons or
entities as may be expressly approved by the Committee, pursuant to such
conditions and procedures as the Committee may establish. Any permitted transfer
shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the participant’s
termination of employment with the Company (or a subsidiary or affiliate) to
assume a position with a governmental, charitable, educational or similar
non-profit institution) and on a basis consistent with the Company’s lawful
issue of securities.

 

12. Award Agreements

 

Awards under the Plan shall be evidenced by agreements that set forth the terms,
conditions and limitations for each award which may include the term of an
award, the provisions applicable in the event the participant’s employment
terminates, and the Company’s authority to unilaterally or bilaterally amend,
modify, suspend, cancel or rescind any award; provided, however, that such
authority shall not extend to the reduction of the exercise price of a
previously granted option, except as provided in Section 6 hereof. The Committee
need not require the execution of any such agreement, in which case acceptance
of the award by the respective participant shall constitute agreement to the
terms of the award.

 

13. Plan Amendment

 

The plan may only be amended by a disinterested majority of the Board of
Directors as it deems necessary or appropriate to better achieve the purpose of
the Plan, except that no such amendment shall be made without the approval of
the Company’s stockholders which would increase the number of shares available
for issuance under the Plan (except for increases or adjustments expressly
contemplated by Sections 5 and 6).

 

14. Tax Withholding

 

The Company shall have the right to deduct from any settlement of an award made
under the Plan, including the delivery or vesting of shares, a sufficient amount
to cover withholding (at the flat percentage rates applicable to supplemental
wages) of any Federal, state or local taxes required by law or to take such
other action as may be necessary to satisfy any such withholding obligations.
The Committee may permit shares to be used to satisfy required tax withholding
and such shares shall be valued at the Fair Market Value as of the settlement
date of the applicable award.

 

15. Other Company Benefit and Compensation Programs

 

Unless otherwise specifically determined by the Committee, settlements of awards
received by participants under the Plan shall not be deemed a part of a
participant’s regular, recurring compensation for purposes of calculating
payments or benefits from any benefit plan or

 

11



--------------------------------------------------------------------------------

severance program of the Company (or a subsidiary or affiliate), or any
severance pay law of any country. Further, the Company may adopt other
compensation programs, plans or arrangements as it deems appropriate or
necessary.

 

16. Unfunded Plan

 

Unless otherwise determined by the Committee, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any participant or other person. To the extent any person holds any
rights by virtue of a grant awarded under the Plan, such rights (unless
otherwise determined by the Committee) shall be no greater than the rights of an
unsecured general creditor of the Company.

 

17. Future Rights

 

No person shall have any claim or rights to be granted an award under the Plan,
and no participant shall have any rights under the Plan to be retained in the
employ of the Company (or any subsidiary or affiliate).

 

18. Governing Law; Severability; Legal Compliance

 

The validity, construction and effect of the Plan, any award agreements or other
documents setting forth the terms of an award, and any actions taken or relating
to the Plan shall be determined in accordance with the laws of the State of
California and applicable Federal law. If any provision of the Plan, any award
agreement, or any other document setting forth the terms of an award shall be
held by a court of competent jurisdiction to be invalid and unenforceable, the
remaining provisions of the Plan or such other document shall continue in
effect.

 

The Plan, the granting and vesting of awards under the Plan and the issuance and
delivery of Common Stock and/or the payment of money under the Plan or under
awards granted hereunder are subject to compliance with all applicable federal
and state laws, rules and regulations (including but not limited to state and
federal securities and banking laws) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions as the Company
may deem necessary or desirable to assure compliance with all applicable legal
requirements.

 

19. Successors and Assigns

 

The Plan shall be binding on all successors and assigns of a participant,
including, without limitation, the estate of such participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the participant’s creditors.

 

20. Rights as a Stockholder

 

Except as otherwise provided in the award agreement, a participant shall have no
rights as a stockholder until he or she becomes the holder of record of shares
of Common Stock.

 

12